Title: Donald Fraser to Thomas Jefferson, 10 October 1819
From: Fraser, Donald
To: Jefferson, Thomas


						
							Sir—
							
								New York
								Octr 10th 1819.
							
						
						You will herewith receive a Biographical Sketch, concerning Yourself,—Written, I trust, in an Impartial cand with candour; Devoid of that Derrogating,  & Depreciatin of character, which was a blemish in that Giant of Literature, Dr Samuel Johnson’s “Lives of the Poets.”
						I have two Sons, who would not like to see their old Parent act the base sycophant,—nor Shall I act , that part, as my Preface will evince.
						My eldest Son, Donald, was four times wonded, in the face of the enemy; And was aid-camp to Generals, Pike, Porter & Brown. My Sons thank God, are truly filial & contribute to my Support, since I lost the fruits of many year’s industry, by mis-placed confidence,
						I have  honor to be very respectfully,
						
							Sir, your humble Servant,
							
								Donald Fraser Senr
							
						
					